     TABLE OF EXHIBITS TO SECOND AMENDED COMPLAINT
[Documents noted with an asterisk are filed under seal pursuant to the Court’s Order
                 [Dkt. 9] and thus excluded from the Docket]
 EX. NO.                           DOCUMENT                               PAGE
             Series of July 2011 e-mails between Robert Rosette and
     1       the State of California’s then-compact negotiator Jacob        001
             Appelsmith
     2       September 29, 2016 “Attorney-Client Fee Agreement”             004
             between Williams & Cochrane and Quechan Tribe
     3       September 29, 2016 Quechan Resolution No. “R-195-16”           010
     4       June 26, 2017 letter from putative Quechan President           012
             Keeny Escalanti to Williams & Cochrane
     5       June 30, 2017 letter from putative Quechan President           015
             Keeny Escalanti to Williams & Cochrane
     6       June 28, 2017 screen capture of the website biography for      022
             Robert Rosette
             August 25, 2014 screen capture of the website biography
     7       for Robert Rosette from the Internet Archive (see              022
             https://archive.org/web/)
             Excerpted “Tribal-State Compact between the State of
     8       California and the Quechan Indian Nation” (i.e., one of        024
             the many substantively-identical 1999 Compacts)
             Excerpted “Amendment to Tribal-State Compact
     9       between the State of California and the Quechan Tribe of       034
             the Fort Yuma Indian Reservation”
             Spreadsheet entitled “Quechan Casino Resort, California
    10       Casino Gaming Commission, Quarterly Regulatory                 044
             Payments” (prepared by Quechan Casino Resort’s CFO
             Phil Simons)
             October 17, 2016 letter from the Office of the
    11       Governor’s Senior Advisor for Tribal Negotiations Joe          046
             Dhillon to Cheryl A. Williams*
             December 6, 2016 draft “Tribal-State Compact between
    12       the State of California and the Quechan Tribe of the Fort      047
             Yuma Indian Reservation”*
             Sample “Regulatory Cost Reimbursement Invoice”
    13       (accompanying the December 6th draft compact in                185
             Exhibit 12 above)*
     December 6, 2016 letter from the Office of the
14   Governor’s Senior Advisor for Tribal Negotiations Joe      187
     Dhillon to Quechan President Mike Jackson*
15   March 9, 2017 letter from CGCC Executive Director          189
     Stacy Luna Baxter to President Mike Jackson*
     April 12, 2017 letter from CGCC Executive Director
16   Stacy Lunda Baxter to the “Honorable Keeny Escalanti       192
     Sr., President Quechan Indian Nation”*
     Excerpts of the May 12, 2017 draft “Tribal State
17   Compact between the State of California and the            194
     Quechan Tribe of the Fort Yuma Indian Reservation”*
     May 19, 2017 draft “Tribal State Compact between the
18   State of California and the Quechan Tribe of the Fort      199
     Yuma Indian Reservation”*
     June 21, 2017 draft “Tribal State Compact between the
19   State of California and the Quechan Tribe of the Fort      347
     Yuma Indian Reservation”*
     “Tribal-State Compact between the State of California
20   and the Quechan Tribe of the Fort Yuma Indian              499
     Reservation” (August 2017)
21   June 23, 2010 letter from Robert Rosette to then-          647
     Chairman of Pauma
22   August 2, 2010 Memorandum from Rosette &                   649
     Associates, PC to La Pena Law Corporation
23   August 15, 2010 E-mail from Michelle La Pena to Kevin      654
     Cochrane
24   August 23, 2011 E-mail from Robert Rosette to various      657
     members of the Pauma Tribal Council
     Draft August 23, 2011 letter purportedly from Pauma’s
25   then-Secretary/Treasurer to Robert Rosette (prepared by    658
     Robert Rosette and attached to the August 23rd e-mail in
     Exhibit 35 above)
     Draft August 23, 2011 letter purportedly from Pauma’s
26   then-Secretary/Treasurer to Jacob Appelsmith (prepared     660
     by Robert Rosette and attached to the August 23rd e-mail
     in Exhibit 35 above)
27   November 18, 1974 “Constitution and By-Laws of the         661
     Quechan Tribe of the Fort Yuma Reservation California”
     October 6, 2016 letter from Representative Sean P. Duffy
28   to then-U.S. Department of the Interior Secretary Sally    674
     Jewel, amongst others
     February 1, 2018 presentation by Robert Rosette at the
29   “Wiring the Rez: Innovative Strategies for Business        676
     Development Via E-Commerce” conference held in
     Phoenix, Arizona
30   January 12, 2018 Yuma Sun article entitled “Quechan        677
     council members survive recall effort”
31   January 26, 2018 Yuma Sun article entitled “Results of     678
     Quechan Tribe’s recall vote thrown out”
32   Redlined Comparison Between First and Second               679
     Amended Complaints*
EXHIBIT 1
Ex 1
00-1
Ex 1
00-2
Ex 1
00-3
